October 1, 2020

To: Class Action Clerk
United States District Court
Northern District of California
Phillip Burton Federal Building & U.S. Courthouse
450 Golden Gate Ave.

San Francisco, CA 94102

From: Kevin C. Williams
5107 Great Lakes Drive
Evansville, IN 47715
Filed via U.S. Mail prior to the date of November 23, 2020

RE: Case No. 3:15-CV-03747-JD
Facebook BiometricInformation Privacy Litigation

Dear Sirs:

| hereby respectfully ask the court to deny approval of the proposed settlement agreement:

1) Name of lawsuit being objected to:
In re Facebook Biometric Information Privacy Litigation

Master File No. 3:15-CV-03747-JD

2) Objectors Information:
Kevin C. Williams
5107 Great Lakes Drive S
Evansville, IN 47715

Active email address: kevin.c.williams@zoho.com
812-629-6048

3) Facebook account & email address:
Kevin Williams

Kevnwillms@aol.com

FILED
OCT 08 zozg

SUSAN Y. $0
CLERK, US oisTRICr Nig

RTHERN DISTRICT OF CALIFORNIA
4) Explanation of belief as to being a member of the class:
| was a citizen of the state of Illinois from August 7, 1960 until January 13, 2014 and an avid

Facebook user from June 7, 2011 until January 13, 2014.
5) | am objecting on my behalf only.

6) Statement for basis of objection:

Objecting to this settlement may appear to look like a futile act, but it is my only available action. itis
the only way to be heard about the abuse that Facebook has caused in our society by their facial
recognition programs. Also, the proposed “settlement” includes $110 million (projected) of attorney's
fees with only $7,500 each for the actual filers of this suit. Were they looking for the attorneys or did
the attorneys go and find them in order to file the suit? Many times, this is the case and the general
public, socially and mentally dependent on Facebook, are left in the dust of social innovation and privacy
attacks.

| know it’s the courts responsibility to scrutinize the settlement, and | implore the court to disallow
this settlement untilall objectors, like myself, can be heard. This settlement only benefits the attorneys
who filed it AND Facebook itself - which can pay the settlement proposed (a minimalamount forthem
based on its annual income) to get this taken care of.

Finally, being an objectoris a lonely business. The carrot of a “S200 - $400 payment each” means
that few class members will join me. Class counsel would argue that this reflects satisfaction with the
settlement, but! believe there is a measure of rational ignorance at workhere. If class members see
that they are getting something for nothing, and the process for objection is not easy, then many have
little incentive to object.

| am not one of those people. Itis time that users of these platforms demanded more. More
privacy, more protection and, based on the wrongs perpetrated on Facebook on its users, more
settlement to each member of the class.

! know the court is full of lawyers on both sides and the most respected is sitting in judgement of
this case and my specific objection, but I’d ask that the court dismiss this settlement untilail members of
the class are treated the same.

| object!

7) Intention to appear:

1 do not plan to appear because of the cost but will be available by phone at812-629-6048 to
answer any questions and to appear via phone as necessary.
8) Counselto appear for me:

No counsel will appear for me.

Lull I /oli[rore
